 1
 2
                                                              JS-6
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
     UBISOFT, INC., a corporation existing     Case No.: CV 20-478-DMG (ASx)
11
     under the laws of California,             JUDGMENT AND PERMANENT
12                                             INJUNCTION
13               Plaintiff,
14               vs.
15
     DENNIS KRUK, a/k/a
16
     DENNIS_KRUK, _D.K_3,
17   DENNIS10KRUKD,
18   DENNIS10KRUK, BYDK_3,
     FOREVERDK_3, and DERDK, an
19   individual; MAXIMILIAN KUEHL,
20   a/k/a GIVEMEYOURELLO,
     MAXIMILIANKUEHL0, VERSIX,
21
     DANIELDUSENANDR,
22   SIXSIEGEGAMING, and VERSIX, an
23
     individual; KELVIN (KEVIN) UTTIH,
     a/k/a KUTTIHS, KUTTIH, and
24   KEUTTIH, an individual; BENJAMIN
25   RUESINK a/k/a TEST123TEST123,
     BENJAMINSTRIKE,
26   BENJAMINSTRIKES,
27   XBLAZZEROPSERVICES, and
     LIGHTNING_MAN420, an individual;
28
     SNG.ONE LTD, an entity of unknown

                                             -1-
 1   form; ROLAND-DANIEL SOOS; and
     DOES 2 through 10, inclusive,
 2
 3                 Defendants.
 4
 5
           Having granted Plaintiff Ubisoft, Inc.’s Motion for Default Judgment by Order
 6
     dated July 9, 2021, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as
 7
     follows:
 8
 9
                1. Judgment is entered in favor of Plaintiff Ubisoft, Inc. and against Defendants
10
                   Dennis Kruk, Benjamin Ruesink, and Roland-Daniel Soos.
11
12
                2. Defendants Dennis Kruk, Benjamin Ruesink, and Roland-Daniel Soos must
13
                   pay to Ubisoft, Inc. the amount of $153,092.04, consisting of:
14
                      a. $5,280 in investigative costs,
15
                      b. $143,460 in attorney’ fees, and
16
                      c. $4,352.04 in other costs.
17
18
                3. Defendants Benjamin Ruesink, Dennis Kruk, and Roland-Daniel Soos, and
19
                   their or each’s officers, employees, agents, representatives, distributors,
20
                   dealers, members, affiliates, and all persons acting in concert or participation
21
                   with (collectively, “Defendants”) are permanently enjoined from:
22
                      a. disrupting or preventing authorized users/players of Tom Clancy’s
23
                         Rainbow Six: Siege (“R6S”) from actively engaging with and
24
                         accessing Ubisoft’s dedicated servers (“R6S Servers”), including via a
25
                         targeted denial-of-service (“DoS attack”) or distributed denial-of-
26
                         service (“DDoS attack”) (collectively, the “DDoS Services”);
27
                      b. impairing the integrity, availability, or condition of the R6S Servers
28
                         and networks;

                                                   -2-
 1                 c. interfering with Ubisoft’s contracts with players in the United States;
 2                    and,
 3                 d. inducing or assisting others to violate (a)-(d) above.
 4           4. Defendants must shut down the DDoS Services, the DDoS Websites
 5              (sng.one, r6.support, r6s.support, stressed-stresser-stressingstressers. com,
 6              and r6ddos.com), and any colorable version or copies thereof, and any social
 7              networks utilized and operated by Defendants in connection with or
 8              associated with the DDoS Services or the DDoS Websites hosted at any
 9              domain, address, location, or ISP.
10
11           5. Defendants, to the extent they have control over the domain name(s) used in
12              their infringing activities, shall transfer such domain name(s) to Ubisoft’s
13              ownership and control, including, inter alia, by changing the registrar of
14              record to the registrar of Ubisoft’s choosing, unless Ubisoft requests that
15              such domain name be held and/or released rather than transferred.
16
17   IT IS SO ORDERED.
18
19   DATED: July 9, 2021                         ________________________________
20                                               DOLLY M. GEE
                                                 UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28


                                                -3-
